Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wes Nicholson on 04/19/21.

The application has been amended as follows: 

1.	(Currently amended) An in-line swirl vortex separator for separation of solid particulates and/or fine liquid droplets from a vapor stream comprising: 
a housing, the housing including a swirl element and at least one vortex element, the at least one vortex element proximate and downstream from the swirl element, each vortex element comprising at least one pair of converging or diverging vortex tabs positioned against an inner surface of the housing, wherein each pair of vortex tabs has a vortex tab axis aligned with a direction of vapor flow, and wherein each pair of converging or diverging vortex tabs creates a pair of vortices that are substantially equal and opposite in direction adjacent the inner surface of the housing; and
a liquid injector and liquid injection system connected to the housing to deliver a film of liquid over the inner surface of the housing.

…

3.	(Currently Amended) The in-line swirl vortex separator as in claim 1 where each pair of vortex tabs are angled relative to [[a]]the vortex tab axis between each pair of vortex tabs.

…

12.	(Currently Amended) The in-line swirl vortex separator as in claim 11 where the vortex tab axis between each pair of vortex tabs

…

17.	(Currently amended) A method of separating solid particulates and/or fine liquid droplets from a vapor stream within a housing comprising the steps of:
a.	swirling the vapor stream to form a swirling vapor stream;
b.	introducing a liquid film by a liquid injector over an inner surface of the housing to deliver a film of liquid over the inner surface of the housing;
c.	generating pairs of vortices by at least one pair of converging or diverging vortex tabs on an inner wall of the housing,  are substantially equal and opposite in direction adjacent the inner wall of the housing, and where each of the pairs of vortex tabs has a vortex tab axis aligned with a direction of vapor flow; and
d.	removing the contaminant from the vapor stream.

…

22.	(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 17 includes structure which are neither anticipated by, nor obvious over prior art of record.  Claims 3-4, 6-16 and 18-21 depend on claims 1, 17; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG H BUI/           Primary Examiner, Art Unit 1773